DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 02/23/2022 is/are being considered by the examiner.
Claims 1-10, 12, 14-21 are pending:
Claims 8 is rejoined as discussed below
Claims 11, 13, 22 are canceled
During the interview dated 03/08/2022, applicant confirmed that the claim set dated 02/23/2022 was the proper version of the claims to be examined, as opposed to the claim set dated 01/25/2022 that was automatically entered into the record at the time of the Request for Continued Examination. The main issue of confusion was due to claim 22 being present in the claim set dated 01/25/2022, while the claim set dated 02/23/2022 did not include any indication of the status of claim 22.


Election/Restrictions
Claim 1 allowable. The restriction requirement between Species A.1 and A.2, as set forth in the Office action mailed on 07/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A.1 and Species A.2 is withdrawn.  Claim 8, directed to Species A.2 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
The office explicitly notes that the restriction requirement between Species A and Species B is maintained.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Marchaj (US 2016/0160758) in view of Huang (US 10,113,444) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular, Applicant arguments, page 6-9, that the spent air from the inlet guide vane of Marchaj in view of Huang is not recirculated in the coolant loop arrangement as claimed in the independent claims is persuasive.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for directing a heat transfer fluid onto an inner surface of the at least one fan inlet guide vane.” in claim 19.
Corresponding structure
A single spray tube within an inlet guide vane, as informed by Fig2-4, or
A double spray tube within an inlet guide vane, as informed by Fig5,
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Schwartz on 03/08/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 22, as automatically entered in the claim set dated 01/25/2022 due to the RCE request, is canceled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “at least one fan inlet guide vane arranged axially forward of a fan, a spray bar disposed at least partially in the at least one fan inlet guide vane, the spray bar is in fluid communication with the coolant loop, the spray bar configured to spray the heat transfer fluid onto an inner surface of the at least one fan inlet guide vane to de-ice the fan inlet guide vane.” in combination with the remaining limitations of the claim.
Claim 14
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “circulating the heat transfer fluid to a first fan inlet guide vane arranged axially forward of a fan; de-icing the first fan inlet guide vane with the heat transfer fluid; circulating the heat transfer fluid from the first fan inlet guide vane to a nose cone; and circulating the heat transfer fluid from the nose cone through a second fan inlet guide vane in a lower half of a fan nacelle to a return manifold.” in combination with the remaining limitations of the claim.
Claim 19
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “at least one fan inlet guide vane arranged axially forward of a fan … wherein the heat transfer fluid travels radially inward towards a nose cone and then runs from the nose cone through a fan inlet guide vane in a lower half of the fan nacelle to a return manifold.” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745        

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745